Title: To James Madison from Tench Coxe, 16 January 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Jany 16th. 1788.
I have obtained from the Editor about sixty pages of the debates of our State Convention, wch. I am anxious to get into the hands of Mr. King, for the use of the gentlemen in the Massachussets convention. Uncertain whether he is in New York or Boston I have taken the liberty of enclosing it to you with a request that you will as early as possible have it sent forward to him under a franked cover from yourself.
I observe the letters of Publius are to be printed by Subscription at New Yk. Shall I ask the favor of your delivering the enclosed bills to the printer, and requesting him to set me down for a copy. They are most valuable disquisitions of Government in its peculiar relations and connexions with this Country.
Enclosed is a little paper the republication of wch. may possibly be useful in New York. I am, Sir, with very sincere esteem, your most respectf. h. Servt.
Tench Coxe
